Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang).
Regarding claim 9, Wang discloses a method, comprising: 
receiving a workpiece (in Fig. 11/10) comprising: 
a gate structure (806), 
a first source/drain feature (S/D region 810) adjacent the gate structure (806), 
a first dielectric layer (ILD 820) over the gate structure (806) and the first source/drain feature (810), 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Wang’s Fig. 13, annotated. 
a first source/drain contact (contact made of glue or barrier layer 826 and metal layer 828) disposed over the first source/drain feature (810), 
a first etch stop layer (ESL) (830) over the first dielectric layer (820), and 
a second dielectric layer (ILD 832) over the first ESL (830); 
forming a gate contact opening (gate via opening 834 in Fig. 12) through the second dielectric layer (832), the first ESL (830), and the first dielectric layer (820) to expose the gate structure (806); 
after the forming of the gate contact opening (834), forming a common rail opening (composite opening 838 in Fig. 13) adjoining the gate contact opening (834), wherein the first source/drain contact (826, 828) is exposed in the common rail opening (838); and 
after the forming the common rail opening (838), forming a common rail contact (contact made of glue or barrier layer 840 and metal layer 842 in Fig. 14) in the common rail opening (838).  
Regarding claim 16, Wang discloses a semiconductor structure (in Fig. 14), comprising:
a gate structure (806), 
a first source/drain feature (S/D region 810) adjacent the gate structure (806);
a first dielectric layer (ILD 820) over the gate structure (806) and the first source/drain feature (810), 
a first etch stop layer (ESL) (830) over the first dielectric layer (820), and 
a second dielectric layer (ILD 832) over the first ESL (830); 
a first source/drain contact (contact made of glue or barrier layer 826 and metal layer 828) disposed over the first source/drain feature (810) and extending through the first dielectric layer (820); and
a common rail contact (contact made of glue or barrier layer 840 and metal layer 842 in Fig. 14) extending through the second dielectric layer (832), the first ESL (830), and the first dielectric layer (820) to come in contact with the gate structure (806), 
wherein a portion of the common rail contact (portion of 840, 842) is disposed on a top surface of the first source/drain contact (a top surface of the 826, 828).  
Regarding claim 17, Wang discloses the semiconductor structure of claim 16,
wherein the common rail contact (840, 842 in Fig. 14) spans over the first source/drain contact (826, 828) and the gate structure (806).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang) in view of Yun-Yu Hsieh et al., (US 10,083,863 B1, hereinafter Hsieh).
Regarding claim 1, Wang discloses a method, comprising: 
receiving a workpiece (in Fig. 11/10) comprising: 
a gate structure (806), 
a first source/drain feature (S/D region 812) and a second source/drain feature (S/D region 810), 
a first dielectric layer (ILD 820) over the gate structure (806), the first source/drain feature (812) and the second source/drain feature (810), 
a first source/drain contact (contact made of glue or barrier layer 826 and metal layer 829) disposed over the first source/drain feature (812), 
a second source/drain contact (contact made of glue or barrier layer 826 and metal layer 828) disposed over the second source/drain feature (810), 
a first etch stop layer (ESL) (830) over the first dielectric layer (820), and 
a second dielectric layer (ILD 832) over the first ESL (830); 
… 
forming a gate contact opening (gate via opening 834 in Fig. 12) through the second dielectric layer (832), the first ESL (830), and the first dielectric layer (820) to expose the gate structure (806); 
after the forming of the gate contact opening (834), forming a common rail opening (composite opening 838 in Fig. 13) adjoining the gate contact opening (834), wherein the second source/drain contact (826,828) is exposed in the common rail opening (838); and 
after the forming the common rail opening (838), forming a common rail contact (contact made of glue or barrier layer 840 and metal layer 842 in Fig. 14) in the common rail opening (838).
Wang does not expressly discloses forming a source/drain contact via through the second dielectric layer (ILD 832) and the first ESL (830) to couple to the first source/drain contact (826,829) prior forming the gate contact opening (834).
However, in the same semiconductor device manufacturing field of endeavor, Hsieh discloses forming a second conductive region 234 (S/D contact via) through an ILD 246 and an etch stop layer 244 to couple to a first conductive region 232 contacting a S/D region 207 in Fig. 14 prior forming an opening for an interconnect 252 on a gate structure 238 in Fig. 15. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a source/drain contact via on Wang’s first source/drain contact according to Hsieh’s teaching to provide an electrical connection.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Hsieh’s Fig. 14, annotated. 
Regarding claim 2, Wang modified by Hsieh discloses the method of claim 1,
wherein the forming of the source/drain contact via (Hsieh’s 234 in Fig. 14) comprises:
etching the first ESL (Hsieh’s 244) and the second dielectric layer (Hsieh’s 246) to form a source/drain contact via opening (Hsieh’s 1266 in Fig. 12 by etching described Col. 17, lines 61-65) to expose the first source/drain contact (Hsieh’s 232); 
recessing the first source/drain contact (Hsieh: recessing with concave top surface 232c in Fig. 13) to extend the source/drain contact via opening (Hsieh’s extending opening 1266*) into the first source/drain contact (Hsieh’s 232); and 
after the recessing, depositing a metal fill layer (Hsieh’s 234 in Fig. 14 described in Col. 7, lines 42-44) into the source/drain contact via opening (Hsieh’s 1266*).  
Regarding claim 19, Wang discloses the semiconductor structure of claim 16, further comprising:
a second source/drain feature (S/D region 812 in Fig. 13); 
a second source/drain contact (contact made of glue or barrier layer 826 and metal layer 829) that extends through the first dielectric layer (820) to come in contact with the second source/drain feature (812); and 
Wang does not expressly disclose a source/drain contact via that extends through the first ESL (830) and the second dielectric layer (832) to come in contact with the second source/drain contact (826, 829), wherein the source/drain contact via extends into the second source/drain contact (826, 829).  
However, in the same semiconductor device manufacturing field of endeavor, Hsieh discloses a second conductive region 234 (S/D contact via) that extends through an etch stop layer 244 (first ESL) and an ILD 246 (second dielectric layer) to come to in contact with a first conductive region 232 (second source/drain contact) on a S/D region 207 in Fig. 14. wherein the second conductive region 234 (S/D contact via) extends into the first conductive region 232 (second source/drain contact).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a source/drain contact via on Wang’s second source/drain contact according to Hsieh’s teaching to provide an electrical connection.
Regarding claim 20, Wang modified by Hsieh discloses the semiconductor structure of claim 19,
wherein the second source/drain contact via (Hsieh’s 234 in Fig. 14 as implemented on the Wang’s 826, 829 in 830 and 832 in Fig. 13) is spaced apart from the common rail contact (Wang’s 840, 842 filling in the composite opening 838 in Fig. 13) by the first ESL (Wang’s 830) and the second dielectric layer (Wang’s 832).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang) in view of Chan Syun David Yang et al., (US 2019/0164829 A1, hereinafter Yang).
Regarding claim 14, Wang discloses the method of claim 9, 
wherein the forming of the common rail contact (840, 842 in Fig. 14) comprises: …
depositing a glue layer (glue or barrier layer 840 in Fig. 14) over the common rail opening (838); … and 
depositing a metal fill layer (metal layer 842) over ….  
Wang does not expressly disclose wherein the forming of the common rail contact (840, 842 in Fig. 14) comprises: cleaning the common rail opening (838); depositing a metal nucleation layer over the glue layer (840); the metal fill layer (metal layer 842) is over the metal nucleation layer.
However, in the same semiconductor device manufacturing field of endeavor, Yang discloses pre-clean a rail opening 1103 in Fig. 12 before filling conductive material 1301 in Fig. 13 into the rail opening 1103 described [0091]. Yang further discloses a metal layer may have a seed layer to help a subsequent filling process described in [0049]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Yang’s pre-clean process to clean the Wang’s common rail opening to reduce the contamination and implement the Yang’s seed layer over Wang’s glue layer to help a subsequent filling process. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang) in view of Chan Syun David Yang et al., (US 2019/0164829 A1, hereinafter Yang) and in further view of Yu-Hung Lin et al., (US 2016/0043035 A1, hereinafter Lin).
Regarding claim 15, Wang modified by Yang discloses the method of claim 14, 
wherein the depositing of the glue layer (Wang’s glue or barrier layer 840 in Fig. 14) comprises: 
depositing a titanium layer (Wang’s 840 can include Ti described [0050]) over the common rail opening (Wang’s 838) 
Wang modified by Yang does not expressly disclose the titanium layer (Wang’s 840 made with Ti) is deposited by using physical vapor deposition (PVD); and after the depositing of the titanium layer (Wang’s 840 made with Ti), depositing a titanium nitride layer using chemical vapor deposition (CVD).  
However, in the same semiconductor device manufacturing field of endeavor, Lin discloses an adhesion layer 26 in Fig. 5 made with Ti is deposited by PVD described in [0014] and a barrier layer 28 made with TiN is deposited by CVD described in [0015].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Lin’s Fig. 5, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the Wang’s titanium layer deposited by PVD to achieve different thickness in the horizontal portion of the titanium layer 26 from the thickness on the sidewall portion of the titanium layer 26 described in [0014] by Lin and also the barrier layer 28 deposited by CVD can be conformal with uniform thickness described in [0015] by Lin.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chao-Hsun Wang et al., (US 2019/0164813 A1, hereinafter Wang) in view of Yu-Hung Lin et al., (US 2016/0043035 A1, hereinafter Lin).
Regarding claim 18, Wang discloses the semiconductor structure of claim 16,
wherein the first source/drain contact (826, 828) comprises cobalt (828 comprises Co described in [0042]), 
wherein the common rail contact (840, 842) comprises a glue layer (glue or barrier layer 840) and a metal fill layer (842), 
wherein the glue layer (840) comprises a titanium layer (840 comprises Ti described in [0050]) …
wherein the metal fill layer (842) comprises tungsten (842 comprises W described in [0050]).  
Wang does not expressly disclose wherein the glue layer (840) further includes a titanium nitride layer, 
However, in the same semiconductor device manufacturing field of endeavor, Lin discloses an adhesion layer 26 in Fig. 5 made with Ti is deposited by PVD described in [0014] and a barrier layer 28 made with TiN is deposited by CVD described in [0015].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the Lin’s barrier layer made with TiN to improve material diffusion.

Allowable Subject Matter
Claims 3-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 3, the references of the Prior Art of record (US 2019/0164813 A1 to Wang in combination of US 10,083,863 B1 to Hsieh, US 2019/0157148 A1 to HSIEH, US 2019/0164829 A1 to Yang and US 2016/0043035 A1 to Lin) and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the of claim 3, “wherein the forming of the source/drain contact via further comprises: … (HSIEH teaches, performing a first implantation process to implant a semiconductor dopant into metal material 266 in Fig. 2G described in [0050]); after the performing of the first implantation process, depositing a glue layer over the metal fill layer; depositing a buffer layer over the glue layer; and after the depositing of the buffer layer, planarizing the workpiece to remove the glue layer and the buffer layer” as recited in Claim 3, in combination with the remaining features of base claim 1 and intervening claim 2.
Regarding claim 4-8, as this inherit the allowable subject matter from claim 3.
Regarding claim 10, the references of the Prior Art of record (US 2019/0164813 A1 to Wang in combination of US 10,083,863 B1 to Hsieh, US 2019/0157148 A1 to HSIEH, US 2019/0164829 A1 to Yang and US 2016/0043035 A1 to Lin) and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the of claim 9, “wherein the first source/drain contact remains covered by a portion of the first ESL; and after the etching, cleaning the common rail opening using a first wet clean process” as recited in claim 10, in combination with the remaining features of base claim 9.
Regarding claim 11-13, as this inherit the allowable subject matter from claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898